DETAILED ACTION
	The following is a response to the amendment filed 9/6/2022 which has been entered.
Response to Amendment
	Claims 1, 3, 5-19 and 21-31 are pending in the application. Claims 2, 4 and 21 are cancelled and claims 28-31 are new.
	-The claim objection has been withdrawn due to applicant amending claims 1, 3 and 15 accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 4 and 13 accordingly.
	-The 102 rejection has been withdrawn due to applicant amending claims 1 and 18 with limitations not disclosed by the prior art of record used in the rejection.
Response to Arguments
Applicant's arguments pertaining to the rejection of claim 3 (claim 28) has been fully considered but is not persuasive. The examiner did identify the cross sectional sizes in the rejection of claim 3 pertaining to the recited first and second portions of the interior cavity as shown in Figure 1 in the DE prior art. DE discloses the first portion 24b defining a first cross sectional size (distance from end of 24b to face portion of 16 within 24b) and discloses the second portion 24a,26b defining a second cross sectional size greater than the first section (distance from face of 16 to 22 (or face portion of 18 within 26b) which is greater than the first section).


Claim Objections
Claims 12 and 21 are objected to because of the following informalities: 
-both claims depend from cancelled claims 2 and 20.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 recites the limitation "the first end portion of the piston" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 1 recites the limitation "the second end portion of the piston" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10006013 (previously cited). DE discloses a system for pressurizing a fluid used to perform an operation of a machine, the system comprising: a source (48) of a pressurized first fluid; and an accumulator (12) in fluid communication with the pressurized first fluid (entering via 24a), the accumulator containing a gas (within 26a) that is compressible in response to the pressurized first fluid, a second fluid flowable from the accumulator (exiting via 24b) in response to the compressed gas to a machine to facilitate an operation of the machine (10), wherein the accumulator comprises: a body (14) defining an interior cavity; and a piston (16, 18) disposed in the interior cavity and movable therein, the piston dividing the interior cavity into a first segment (24a) in fluid communication with the pressurized first fluid, a second segment (24b) in fluid communication with the second fluid, and a third segment (26) that contains the compressed gas, wherein the interior cavity comprises: a first portion defining a first cross-sectional size (distance from end of 24b to face portion of 16 within 24b); and a second portion opposite the first portion defining a second cross-sectional size greater than the first cross-sectional size (distance from face of 16 to 22 (or face portion of 18 within 26b) which is greater than the first section), wherein the first end of the piston (16) is disposed in the first portion (24b) of the interior cavity, and wherein the second end of the piston (18) is disposed in the second portion (24a, 26b) of the interior cavity.
Allowable Subject Matter
Claims 1, 3, 5-19, 21-27 and 29-31 are allowed (via lack of prior art only). 
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a system for pressurizing a fluid used to perform an operation of a machine having a source of a pressurized first fluid; an accumulator in fluid communication with the first fluid and containing a gas compressible in response to the first fluid, a second fluid flowable from accumulator in response to gas to a machine facilitating an operation of the machine, wherein the accumulator has a body defining an interior cavity having a first end wall, a second end wall and a piston disposed in the cavity movable therein, the piston dividing cavity into a first segment in fluid communication with first fluid, a second segment in fluid communication with second fluid, and a third segment contains the gas, and wherein the first segment is formed between the first wall and the first portion of piston, wherein second segment is formed between first and second portions of piston and wherein the third segment is formed between second wall and second portion of piston and in combination with the limitations exactly as written in claim 1.
-(as to claim 18) a method of operating a transmission by compressing a gas in an accumulator to a selected pressure with a first fluid, the accumulator having an interior cavity; a first end wall at a first end of cavity; a second end wall at a second end of cavity; and a piston disposed in cavity and movable therein having first end portion; and a second end portion, the piston dividing the cavity into a first segment formed between the first wall and first portion of piston, a second segment formed between first and second portions of the piston and a third segment formed between the second portion of the piston and second wall; pressurizing a second fluid with gas; applying the second fluid to transmission; and operating transmission with second fluid and in combination with the limitations exactly as written in claim 18.
-(as to claim 29) a system for pressurizing a fluid used to perform an operation of a machine having a source of a pressurized first fluid; and an accumulator in fluid communication with first fluid, the accumulator containing a gas that is compressible in response to first fluid, a second fluid flowable from accumulator in response to the gas to a machine facilitating an operation of machine, the accumulator having a body defining an interior cavity and a piston disposed in cavity and movable therein, the piston dividing cavity into a first segment in fluid communication with the first fluid, a second segment in fluid communication with the second fluid, and a third segment that contains the gas, wherein the body has a first opening providing fluid communication between the first segment and source of first fluid being conducted into the first segment of cavity via the first opening to displace piston in a first direction to compress gas, wherein the machine is a transmission, and further having a second opening formed in the body and in fluid communication with second segment of cavity, the second opening being in fluid communication with a reservoir containing second fluid flowable from reservoir into second segment through second opening in response to movement of piston in response to first fluid; and a third opening formed in body and in fluid communication with the second segment of cavity, the third opening in fluid communication with a clutch of transmission, the second fluid pressurized by the gas flowable to clutch via third opening in response to movement of piston in a second direction opposite first direction facilitating operation of clutch and in combination with the limitations exactly as written in claim 29.
-(as to claim 30) a system for pressurizing a fluid used to perform an operation of a machine having a source of a pressurized first fluid; and an accumulator in fluid communication with the first fluid containing a gas that is compressible in response to the first fluid, a second fluid flowable from accumulator in response to the gas to a machine to facilitate an operation of machine, wherein the accumulator has a body defining an interior cavity and a piston disposed in the cavity and movable therein, piston dividing the cavity into a first segment in fluid communication with first fluid, a second segment in fluid communication with second fluid and a third segment that contains the gas, wherein the first fluid is received into first segment of cavity via a first opening to pressurize the gas and wherein the first fluid is drained from first segment of the cavity during expansion of gas, wherein the first fluid is introduced into the first segment at a pressure greater than compressed gas such that the first fluid displaces piston in a first direction to compress gas to a selected pressure, wherein a second opening into cavity is in an open configuration as piston is displaced in a second direction opposite first direction, the second fluid being expelled from second segment of cavity via second opening in response to movement of piston in second direction and wherein a third opening into cavity is in a closed configuration when piston is moved in second direction and in combination with the limitations exactly as written in claim 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Mon-Fri: 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        October 7, 2022